Citation Nr: 9911777	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-15 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1953 to May 1958, and 
from July 1958 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It is noted that during the course of this appeal, the 
veteran's claims folder was transferred from the RO in 
Phoenix, Arizona to the RO in Boise, Idaho.

In his October 1998 Substantive Appeal, the veteran indicated 
that he wanted a personal hearing in conjunction with his 
claim.  In a March 1999 statement, the veteran's 
representative indicated that the veteran no longer wanted a 
personal hearing.  The Board therefore acknowledges that the 
veteran has withdrawn his request for a personal hearing and 
his due process right therein have been satisfied.


FINDINGS OF FACT

The veteran's low back disability, characterized as 
lumbosacral strain, is currently manifested by full range of 
motion of the back in flexion, extension and lateral 
movements; chronic low back pain/strain; and x-rays showing 
no evidence of acute abnormality of the lumbar spine, and 
moderate amount of discogenic degenerative change in the 
lower thoracic and upper lumbar levels.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
lumbosacral strain disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
lower back disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  
Waddell v. Brown, 5 Vet. App. 454, 456  (1993); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See also Fenderson v. West, 12 Vet. 
App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected back disability.

In an April 1974 rating decision, service connection for a 
low back strain was granted and a 10 percent evaluation was 
assigned.  The RO noted that the veteran had recurrent 
treatment for low back strain beginning in service in 
December 1970.  Following service separation, the veteran 
underwent a VA examination in April 1974.  At that time, the 
veteran reported that his low back had bothered him since 
1958.  Examination revealed that plumb line from the 7th 
cervical spinous process passed through the center of the 
sacrum.  Forward bending was 60 degrees, backward bending was 
20 degrees, and L2 was 15 degrees to the right and left, 
respectively.  The examiner wrote that there was no pain on 
pressure points about the pelvis.  The diagnosis was low back 
strain, mild.  X-rays of the lumbar spine showed mild 
posterior osteophyte formation present throughout, and that 
there was narrowing of the L1-2 interspace with slight 
accentuation of the degenerative changes at that level.  
Sacroiliac joints appeared intact.  

In August 1977, the veteran underwent VA neurological and 
orthopedic examinations for complains of sharp pains in the 
lower section of his back.  Special neurological examination 
revealed that deep tendon reflexes were active, equal and 
within normal limits.  No pathological reflexes were noted.  
Straight leg raising was accomplished to 80 degrees to the 
table bilaterally.  Comparative measurements of the lower 
extremities were approximately equal.  The gait was normal 
and the veteran could walk on his toes and heels without 
difficulty.  Romberg test was negative, and position sense 
was good.  Sensation was intact.  The conclusion was that 
there were insufficient abnormal findings at that time to 
justify a neurological diagnosis.  The diagnosis was no 
neurological condition found.  

Special orthopedic examination revealed the veteran was seen 
without the claims file, or any other pertinent material.  
The veteran reported that he had back trouble in service.  In 
the past year, he described that it felt like he had needles 
in the lower back.  He said that he had no pain on movement.  
Examination revealed that the veteran was cooperative and 
appeared in excellent health.  He stood erect with the 
lumbosacral spine lordotic.  There was no list or muscle 
spasm.  There was some mild, mid-lumbar tenderness.  On 
forward bending, the veteran failed the floor by one inch.  
He had excellent right and left lateral bending and 
extension.  The lower extremities showed no atrophy of the 
thigh or calf, and there was full range of motion of both 
knees.  He straight leg raised to 70 degrees bilaterally.  
There was no reflexion into the low back with this and the 
other maneuvers.  The diagnosis was low back strain, by 
history only.  The x-ray impression of the lumbosacral spine 
revealed that, in comparison with the study of April 1977, it 
failed to show any significant interval changes.  There was 
some minimal degenerative changes at the level of L1-2, 
possibly indicating a discogenic change at that level.  

In October 1977, the RO denied the veteran's claim for an 
increased evaluation and continued the lower back disability 
rating at 10 percent disabling.  The veteran perfected an 
appeal to the Board on other issues.  Since the 10 percent 
rating for that disability has been in effect for more than 
20 years (since February 1974), it is protected from 
reduction under the provision of 38 U.S.C.A. § 110 (West 
1991).  See 38 C.F.R. § 3.951 (1996).

In August 1997, the veteran filed a new claim for an 
increased rating for his back and indicated that his 
condition had become more severe.  See Drosky, supra.  He 
submitted VA medical records, which dealt with other ailments 
and were not in support of this claim.  

In February 1998, the veteran underwent a VA compensation and 
pension examination.  By history it was noted that veteran 
was 64 years of age and that he was seeking an increased 
evaluation for his service-connected low back strain.  The 
veteran reported that he had a feeling of cold in his feet 
almost on a daily basis and a sharp pain in the lower back.  
The discomfort occurred two times per day and lasted less 
than one minute.  The examiner wrote that it was not 
associated with radiation or paresthesia.   The veteran 
reported that the pain was relieved by rest and Tylenol.  He 
had had not severe flare-ups, and his discomfort was 
primarily at night.  With normal everyday activity, the 
veteran noted weakness and fatigability, but denied 
incoordination or decreased range of motion.  As the veteran 
had no flare-ups, he noted no change in his weakness and 
fatigability and continued to deny incoordination or 
decreased range of motion.  

Physical examination revealed that the veteran had full range 
of motion of his back in flexion, extension, and lateral 
movements.  he had negative straight leg raising, 
bilaterally.  Deep tendon reflexes were 2+ and symmetric 
throughout the bilateral lower extremities.  The toes were 
downgoing.  Strength was 5 out of 5 in the bilateral lower 
extremities.  The diagnosis was chronic low back pain/strain.  
Under the recommendations section, the examining physician 
noted that here was no need for further work-up as the 
veteran had no neurological symptoms.  The examiner noted 
that the x-rays had been reviewed.  Those corresponding x-
rays showed no evidence of acute abnormality of the lumbar 
spine; and moderate amount of discogenic degenerative change 
in the lower thoracic and upper lumbar levels.

In a June 1998 rating decision, the RO denied the veteran's 
claim for increase because, the degenerative disc changes 
were considered progressions of the basic disability and 
there was insufficient evidence of increased symptomatology 
to warrant and increased evaluation.  The veteran was 
notified of the same in June 1998, and he submitted a Notice 
of Disagreement at that time.  The veteran stated that he had 
constant pain in the low back area and could not lift, walk, 
or stand for any period of time because those activities 
caused increased pain.  He indicated that he took daily pain 
medication.  He submitted VA outpatient treatment records 
which showed treatment for other ailments.  However, in a 
September 1997 record, the assessment was back pain, and 
history of colon polyp.  

In October 1998, the veteran filed a Substantive Appeal and 
indicated that he thought that he should have a higher rating 
for the lumbosacral strain because he thought that the fact 
that there was degenerative arthritis showed that it was more 
than a strain.  It was in this document that the veteran 
requested a personal hearing; of which request he later 
withdrew as indicated in the introduction section.  The Board 
has incorporated many of the veteran's specific contentions 
and arguments in this decision and will address the same in 
the analysis. 

In a March 10 1999 statement, the representative presented 
argument on behalf of the veteran and essentially indicated 
that an increased rating was in order because the veteran 
complained of pain, fatigability and cold feet at the last VA 
examination.  In a March 24, 1999 statement the 
representative argued that the findings of the last VA 
orthopedic examination indicated that the veteran was 
entitled to as least a 20 percent evaluation under Diagnostic 
Code 5295.  The representative cited to 38 C.F.R. § 4.21 and 
indicated that it was not expected that all cases will show 
all the findings specified by the rating schedule.  The 
representative further argued that the veteran had 
degenerative arthritis in his back, and constant problems 
with pain on motion and fatigability; citing to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here the Board notes that in 
DeLuca, the Court held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board has reviewed the evidence of record in its entirety 
and determines that the veteran is not entitled to an 
increased evaluation for his service-connected lumbosacral 
strain disability.  The veteran's lumbosacral strain 
disability is rated under Diagnostic Code 5295 for 
lumbosacral strain.  A 10 percent evaluation is warranted 
when there is characteristic pain on motion; a 20 percent 
evaluation requires muscle spasm on extreme forward bending, 
with unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5295.

The decision to deny an increased rating is based primarily 
on the fact that the veteran's symptomatology does not show 
that he has muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position.  Rather, the evidence of record shows that the 
veteran currently has as full range of motion of the back, in 
the positions of flexion, extension and lateral movements; as 
indicated at the February 1998 VA examination.  No indication 
of muscle spasm was given at VA examination.  What is shown 
is that the veteran has chronic low back pain and strain, as 
reported by him at examination, and that he has moderate 
degenerative changes shown by x-ray.  When he was first 
evaluated by VA, almost ten years ago in August 1977, minimal 
degenerative changes were shown on x-ray.  In that respect, 
the veteran's condition has changed (from minimal 
degenerative changes to moderate degenerative changes).  
However, coupled with the fact that there is full range of 
motion, and only subjective complaints of fatigability and 
pain, and that there is no evidence of acute abnormality of 
the lumbar spine seen upon x-ray at this time, the disability 
picture as a whole more closely resembles that of a 
10 percent rating, compensating for lumbosacral strain with 
characteristic pain on motion, rather than that for a 20 
percent rating which would compensate for muscle spasm on 
extreme forward bending and loss of lateral spine motion.  
See 38 C.F.R. § 4.7.  

In addressing the veteran's specific contention that a higher 
evaluation is warranted because of the degenerative disc 
disease of the back shown upon examination, it is noted that 
under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The appropriate 
diagnostic code in this case includes Diagnostic Code 5292 
wherein limitation of motion of the lumbar spine warrants a 
10 percent evaluation, if slight.  Moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  In the veteran's 
case, the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent pursuant to the regulatory 
provisions for degenerative arthritis and limitation of 
motion of the lumbar spine.  Again, the veteran has, as shown 
upon VA examination in February 1998, full range of motion of 
the spine.  Besides, and again, the Board notes that the x-
rays taken in February 1998 show no evidence of acute 
abnormality of the lumbar spine even though degenerative 
changes were noted.  Because of the x-ray findings and the 
fact that the veteran does not have limitation of motion of 
the lumbar spine, an increased evaluation is not warranted 
under the provisions for degenerative arthritis and 
limitation of motion.  Basically, the Board finds that the 
manifestations of the veteran's disability is most 
appropriately evaluated pursuant to the criteria for 
lumbosacral strain as analyzed above.  In that regard, 
Diagnostic Code 5293, for intervertebral disc syndrome is 
also not for application since nothing upon current 
examination tends to show that there is neurological 
involvement with the veteran's disability.  Noteworthy, is 
that it was hinted at in VA outpatient treatment records that 
the low back pain may be associated with a colon polyp.  

In addressing the veteran's specific contention regarding 
whether a higher evaluation is warranted based on the legal 
precedent set forth in Deluca, it is noted that the VA's 
regulations, under 38 C.F.R. § 4.40 and 4.45, recognize that 
functional loss of a joint may result from pain on motion or 
use, when supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Further, 38 C.F.R. § 
4.59, which addresses the rating of arthritis, recognizes 
that painful motion is an important factor of disability.  In 
this case, however, while the veteran complains of pain 
associated with back movement, "a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant. 38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the veteran has pain on movement of the back, he does 
not have the symptomatology to satisfy the requirement for a 
higher evaluation.  No functional loss is shown.  That is, 
his pain is exactly compensated for in the 10 percent rating 
for lumbosacral strain with characteristic pain on motion.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating in this instance.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

